Name: Commission Regulation (EEC) No 2400/91 of 5 August 1991 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit
 Type: Regulation
 Subject Matter: marketing;  plant product;  EU finance;  consumption
 Date Published: nan

 Avis juridique important|31991R2400Commission Regulation (EEC) No 2400/91 of 5 August 1991 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit Official Journal L 220 , 08/08/1991 P. 0007 - 0007 Finnish special edition: Chapter 3 Volume 38 P. 0148 Swedish special edition: Chapter 3 Volume 38 P. 0148 COMMISSION REGULATION (EEC) No 2400/91 of 5 August 1991 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruitTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit (1), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples (2), and in particular Article 5 thereof, Whereas Article 7 of Commission Regulation (EEC) No 2282/90 (3) provides for contracts to be concluded prior to 1 June 1991 for applications submitted in 1990 between the competent bodies in the Member States and the interested parties whose applications for aid have been selected; Whereas this deadline has proved too short as a result of the large number of proposals submitted for the first year of application of this new provision; whereas it is necessary to extend the deadline for conclusion of contracts to 15 August 1991; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 7 (2) of Regulation (EEC) No 2282/90 the date '1 June 1991' is replaced by '15 August 1991'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 119, 11. 5. 1990, p. 65. (2) OJ No L 119, 11. 5. 1990, p. 53. (3) OJ No L 205, 3. 8. 1990, p. 8.